FOR PUBLICATION
                                                                     Aug 15 2014, 8:50 am




ATTORNEY FOR APPELLANT:                       ATTORNEY FOR APPELLEE:

LINDSEY A. GROSSNICKLE                        MICHAEL A. SETLAK
Bloom Gates & Whiteleather, LLP               Shilts Law Office
Columbia City, Indiana                        Fort Wayne, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

ALLISON I. (WAGAMAN) DECLOEDT,                )
                                              )
      Appellant-Petitioner,                   )
                                              )
             vs.                              )       No. 92A03-1401-DR-39
                                              )
SHANE C. WAGAMAN,                             )
                                              )
      Appellee-Respondent.                    )


                    APPEAL FROM THE WHITLEY CIRCUIT COURT
                         The Honorable James R. Heuer, Judge
                            Cause No. 92C01-1102-DR-79



                                    August 15, 2014


                              OPINION - FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Allison (Wagaman) DeCloedt (“Mother”) appeals the dissolution court’s order

denying her motion to relocate and granting Shane Wagaman’s (“Father”) petition to

modify custody and parenting time. Mother presents a single issue for our review,

namely, whether the dissolution court’s order is clearly erroneous.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       In 2002, Father and Mother were married, and in 2009, Mother gave birth to H.W.

The parties separated in January 2011, and Mother filed a petition for dissolution of the

marriage. The parties agreed that Mother would have sole physical and legal custody of

H.W., and Father would have parenting time under the Parenting Time Guidelines.

       On June 30, 2011, Mother filed a notice of intent to relocate to Texas to live with

her boyfriend, Justin DeCloedt. Father objected to Mother’s relocation with H.W., and

the dissolution court denied her motion following a hearing.

       On July 3, 2013, Mother married DeCloedt, who had moved from Texas to

California. And on July 23, Mother filed her verified notice of intent to relocate to

California. Father filed an objection to Mother’s notice, and he filed a verified petition to

modify custody, parenting time, and child support. Following a hearing on the pending

motions, the dissolution court denied Mother’s motion to relocate and granted Father’s

petition for modification of custody, parenting time, and child support. The dissolution

court found and concluded in relevant part as follows:

       8.    The Decree also granted Mother primary physical custody of [H.W.]
       and Father was to have parenting time with [H.W.] pursuant to the Indiana
                                             2
Parenting Time Guidelines. Mother moved to Goshen, Indiana from
Columbia City, Indiana in June of 2011. Father did not object to this move
due to the fact that he would still be able to exercise his allotted parenting
time and that he would still have the ability to attend [H.W.]’s
extracurricular activities.

9.      Undisputed testimony established that Father exercised parenting
time with [H.W.] per the Indiana Parenting Time Guidelines and every
Sunday, which was not on his weekend, in order to make up for the missed
mid-week parenting time. The parties would meet at a half-way point for
the pickup and exchanges, which was in Warsaw, Indiana. Father has
always had standard Guidelines visitation (every other weekend) with
[H.W.], including overnights, since the time Mother originally moved out
of the former marital residence (over three years ago). Additionally, Father
had parenting time with [H.W.] lasting up to a week when Mother traveled
out of state.

10.   The Decree further required Father to pay Mother child support of
$166.00 per week, which was since modified to $194.00 per week. Father
has been consistent in his payment of child support and is current in his
weekly support obligation.

11.    Mother has been employed as a teacher in the past and is capable of
earning $692.00 per week, as she stated was her weekly wage in the fall of
2012. Mother is currently employed as a nanny in Goshen, Indiana.
Mother does not have employment secured in Orange County, California
[where her husband lives].

12.    Father has been employed for the last nine (9) years at Warner
Electric and earns $1,202.00 per week.

13.     Mother intends to move with [H.W.] to Orange County, California to
reside with her husband immediately (or the first of the year in 2014) as she
testified in Court. Mother has moved five times in less than three years.

14.     Mother married Justin DeCloedt on July 3, 2013. Mother filed her
intent to relocate on July 23, 2013.

15.  Orange County, California is approximately 2,141 miles from Fort
Wayne, Indiana.

16.    The paternal grandparents, Rick and Diana Wagaman, testified that
they see [H.W.] at least once a month and sometimes more often than that,


                                      3
depending on the circumstances. Rick Wagaman further testified as to
Father’s ability to parent and take care of [H.W.]

17.    Rick and Diana Wagaman also testified as to how important it is for
them to see [H.W.] on a regular basis and how much the proposed
relocation would affect them. [H.W.] also visits with his cousins from
Kalamazoo, Michigan on a regular basis.

18.    In addition to their regular visits and interactions with [H.W.], the
paternal grandparents have a summer trailer in Howe, Indiana, where they
camp for two to three months each summer.

19.    Father maintains and resides in the former marital residence with his
fiancée, Jenna Coffelt, and her two children, [J. and M.] The home is a
three bedroom house, located in a neighborhood in Columbia City.

20.    [H.W.] is also close to Jenna’s parents, who treat [H.W.] as one of
their own grandsons. Jenna’s parents live in Columbia City, Indiana.

21.    [H.W.] has a close relationship with his “stepbrother and stepsister,”
[J. and M.] [H.W. and M.] share a bedroom with bunk beds. [J. and M.]
care for [H.W.] as if he was their little brother. They have been a part of
[H.W.]’s life for almost three years.

22.  It is planned that [H.W.] will attend the same school as [M.] in
Columbia City.

23.   Father would ensure that [H.W.] is cared for, taken to the physician
([H.W.]’s previous physician), taken to the dentist when needed, and he
would attend school with [M.] and later [J.] as well. Father has
demonstrated primary care responsibilities for [H.W.] since he was born.

24.   Mother’s family (primarily the maternal grandparents) lives in
Goshen, Indiana. [H.W.] currently resides with the maternal grandparents,
William and Jeanne Binkley.

25.    Father ensured [H.W.]’s maternal grandparents that he would make
sure they continue to see [H.W.] if [H.W.] is not relocated to California.

26.    If [H.W.] was to be relocated to California, Father would not be able
to enjoy the once a week in-person contact that he now has with [H.W.]




                                     4
27.    Father testified that [H.W.]’s maternal grandfather advised him in
August of 2013 that they did not support their daughter’s relocation to
California.

28.   [H.W.] enjoys an extremely close relationship with both sets of
grandparents, [J. and M.], and his cousins on both sides.

29.    Mother does not have any biological relatives in Orange County,
California.

30.    Mother’s new husband, Justin DeCloedt, moved to California from
Texas in order to improve his economic circumstances, including a
significant pay increase and opportunity for advancement.

31.   Besides a stepsister in Los Angeles, Justin does not have family in
Orange County, California. Justin’s parents reside in the Mishawaka,
Indiana area.

32.    Other than the two issues regarding relocation, no parenting/custody
disputes of any nature have been litigated by the parties since the entry of
the 2011 Decree.

33.    Father has regularly exercised extended parenting time as provided
in the Decree.

34.     Father has been a very active and involved parent to [H.W.] While
Mother has had primary physical custody, Father testified as to the
activities and events in which Father has assisted and participated.

35.    While [H.W.] is now four years old, Father has consistently included
[H.W.] in a wide variety of activities and will continue to allow [H.W.] to
participate in future activities and athletics, such as soccer and fishing, etc.

36.    A relocation would end Father’s frequent contact with [H.W.] and
would exclude him from his involvement in [H.W.]’s schooling,
extracurricular activities, and other activities, as well as the regular and
frequent involvement of his family.

37.     [H.W.] is reportedly well-adjusted to his current schedule and his
community. Mother testified that Father is a good dad. Father testified that
Mother is a good mom. No one testified to the contrary regarding either
parent.



                                       5
38.    There is an established pattern that Father is consistent with his
parenting time with [H.W.], including extended periods of time as would be
allowed by the parties’ calendars. As [H.W.] approached Kindergarten and
age five, Father was going to have additional extended time with [H.W.]

39.    A relocation would cause an extreme emotional and financial
hardship for Father to ensure that he is able to exercise his parenting time
with [H.W.] As Mother suggested for Father, Mother also has the ability to
see [H.W.] via Skype or Facetime (via Apple products). Father has the
capability to ensure [H.W.] would have contact via telephone or video chat
with Mother.

40.    Father proposes that Mother shall have parenting time with [H.W.]
per the Indiana Parenting Time Guidelines, where distance is a factor.
Mother would have additional time to visit with [H.W.] if she returns to
Indiana.

41.    Mother testified that she will relocate to California even if [H.W.] is
not permitted to relocate with her.

THE COURT CONCLUDES:

1.     The Court has considered all factors set forth in I.C. 31-17-2.2.

2.    The notice Mother was required to file under I.C. [§] 31-17-2.2-1
was served in a timely manner. (See I.C. [§] 31-17-2.2-3(b)).

3.     The Court has considered the factors set forth at I.C. [§] 31-17-2.2-
1(b), and has weighed the shifting burdens set forth at I.C. [§] 31-17-2.2-
5(c) and (d).

4.     The Court believes that it is not feasible to preserve the relationship
between the Father and [H.W.] through parenting time arrangements, due to
the distance of the proposed move, the close relationship between the
Father and [H.W.], the close relationship between [H.W.] and both sets of
grandparents, and [H.W.]’s close relationship with his soon-to-be
stepsiblings.

5.     After examining the evidence and hearing the testimony presented,
the Court concludes that Mother’s relocation is in good faith and for a
legitimate reason.

6.     Father has accepted the shift of burden and has proven and
established that the proposed relocation is not in [H.W.]’s best interests.
                                      6
      ORDER

      1.     Accordingly, the Court now GRANTS Father’s Objection/Motion to
      Prevent Child Relocation, and now Orders the Mother restrained from
      relocating [H.W.] from Goshen, Indiana. Mother’s Motion to Relocate is
      DENIED.

      2.  Father’s Petition to Modify Custody and Parenting Time is
      GRANTED. It is in [H.W.]’s best interest to reside with Father in Indiana.

Appellant’s App. at 23-26. This appeal ensued.

                           DISCUSSION AND DECISION

      In ruling on Father’s petition to modify custody, the court entered findings of fact

and conclusions thereon. Our standard of review in such cases is well-settled:

      We may not set aside the findings or judgment unless they are clearly
      erroneous. Ind. Trial R. 52(A); Menard, Inc. v. Dage-MTI, Inc., 726
      N.E.2d 1206, 1210 (Ind. 2000). In our review, we first consider whether
      the evidence supports the factual findings. Menard, 726 N.E.2d at 1210.
      Second, we consider whether the findings support the judgment. Id.
      “Findings are clearly erroneous only when the record contains no facts to
      support them either directly or by inference.” Quillen v. Quillen, 671
      N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous if it relies on
      an incorrect legal standard. Menard, 726 N.E.2d at 1210. We give due
      regard to the trial court’s ability to assess the credibility of witnesses. Ind.
      Trial R. 52(A). While we defer substantially to findings of fact, we do not
      do so to conclusions of law. Menard, 726 N.E.2d at 1210. We do not
      reweigh the evidence; rather we consider the evidence most favorable to the
      judgment with all reasonable inferences drawn in favor of the judgment.
      Yoon v. Yoon, 711 N.E.2d 1265, 1268 (Ind. 1999).

C.B. v. B.W., 985 N.E.2d 340, 343-44 (Ind. Ct. App. 2013).

      Additionally, the trial court made those findings sua sponte.

      When a trial court makes specific findings upon its own motion, the general
      judgment will control as to the issues upon which the court has not found
      and specific findings control only as to the issues they cover. In re
      Marriage of Snemis, 575 N.E.2d 650 (Ind. Ct. App. 1991). Thus, it may
      not be necessary that each and every special finding be correct, and even
      where one or more special findings are clearly erroneous, the judgment may
                                             7
       be affirmed if the judgment is supported by other findings or is otherwise
       supported by the record. Where, as here, special findings are entered sua
       sponte, the general judgment will be affirmed if it can be sustained upon
       any legal theory by the evidence introduced at trial. Id. While special
       findings entered sua sponte control as to the issues upon which the court
       has found, they do not otherwise affect our general judgment standard of
       review, and we may look both to other findings and beyond the findings to
       the evidence of record to determine if the result is against the facts and
       circumstances before the court. Id.

Id. at 344.

       When a parent files a notice of intent to relocate, the nonrelocating parent may

object by moving to modify custody or to prevent the child’s relocation. Ind. Code §§

31-17-2.2-1(b); 31-17-2-2-5(a). When the nonrelocating parent objects, the burden is on

the relocating parent to show that the proposed relocation is made in good faith and for a

legitimate reason. Ind. Code § 31-17-2.2-5(c). If the relocating parent meets that burden,

then the burden shifts to the nonrelocating parent to show that the proposed relocation is

not in the best interests of the children. Ind. Code § 31-17-2.2-5(d).

       A court must weigh the following factors in considering a proposed relocation, as

set forth in Indiana Code Section 31-17-2.2-1(b):

       (1) The distance involved in the proposed change of residence.

       (2) The hardship and expense involved for the nonrelocating individual to
       exercise parenting time or grandparent visitation.

       (3) The feasibility of preserving the relationship between the nonrelocating
       individual and the child through suitable parenting time and grandparent
       visitation arrangements, including consideration of the financial
       circumstances of the parties.

       (4) Whether there is an established pattern of conduct by the relocating
       individual, including actions by the relocating individual to either promote
       or thwart a nonrelocating individual’s contact with the child.


                                             8
       (5) The reasons provided by the:

              (A) relocating individual for seeking relocation; and

              (B) nonrelocating parent for opposing the relocation of the
              child.

       (6) Other factors affecting the best interest of the child.

“Other factors affecting the best interest of the child” include, among other things, the

child’s age and sex; the parents’ wishes; the child’s wishes, with the wishes of children

fourteen years or older being given more weight; the child’s relationship with parents,

siblings, and any other person affecting the child’s best interests; and the child’s

adjustment to home, school, and the community.            Ind. Code § 31-17-2-8; see also

Baxendale v. Raich, 878 N.E.2d 1252, 1256 (Ind. 2008).

       The relocation of a custodial parent does not require modification of a custody

order. Id. But the court “may consider a proposed relocation of a child as a factor in

determining whether to modify a custody order [or] parenting time order. . . .” Ind. Code

§ 31-17-2.2-2(b). Further, when one parent is relocating, it is not necessary for a court to

find a substantial change in one of the “other factors” in Indiana Code Section 31-17-2-8

before modifying custody. See id. at 1257. “We review custody modifications for abuse

of discretion with a preference for granting latitude and deference to our trial judges in

family law matters.” K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind. 2009) (citation

and quotation marks omitted).

       Here, Father concedes that Mother has demonstrated a good faith and legitimate

reason for moving to California. See I.C. § 31-17-2.2-5(c). Thus, as the dissolution court

found, the burden shifted to Father to show that the proposed relocation is not in the best
                                               9
interests of H.W. See I.C. § 31-17-2.2-5(d). On appeal, Mother contends that Father has

not satisfied his burden of proof.

       First, Mother challenges the dissolution court’s conclusion that “it is not feasible

to preserve the relationship” between H.W. and Father and H.W. and other relatives if

H.W. moves to California with Mother. Appellant’s Br. at 10. Mother points out that she

had proposed that Father exercise parenting time with H.W. “for approximately 9-10

weeks each summer, as well as one week of parenting time each Christmas Break and

every Spring Break.” Id. And Mother proposed “regular, if not daily, face to face

contact with Father by way of telephone, Skype or FaceTime.” Id. Finally, Mother states

that, by the dissolution court’s reasoning, if H.W. stays in Indiana,

       it is not feasible to preserve the relationship between Mother and child. If
       Mother’s plan did not constitute a reasonable plan to maintain the Father-
       child relationship, the only conclusion that can be derived from this ruling
       is that custody shall always be modified with any proposed long distance
       move when both parents are seemingly good/nice people.

Id.

       But Mother’s contentions on this issue ignore the dissolution court’s findings

regarding H.W.’s close relationships with both sets of grandparents, future stepsiblings,

and cousins, all of whom live in Indiana or, in the case of his cousins, Michigan. We

cannot say that the dissolution court’s conclusion on this issue is clearly erroneous.

       Second, Mother contends that the dissolution court erred when it considered the

impact of removing H.W. from his primary caregiver and concluded that it is in H.W.’s

best interests to do so. In support of that contention, Mother cites to In re Paternity of

X.A.S., 928 N.E.2d 222, 229 (Ind. Ct. App. 2010), trans. denied, where this court stated:


                                             10
      Falling under the general factor of the best interests of the child is one of
      the most important facts contained in the record—X.A.S. has lived with
      Father for the past nine years. Although moving to another state and away
      from Mother will undoubtedly cause upheaval in X.A.S.’s life, it would
      cause far greater upheaval to tear him away from his primary caregiver—
      the parent with whom he has lived for nearly a decade. The DRCB Report
      concludes that although X.A.S. has healthy relationships with both parents,
      it would be best for him to relocate with Father:

             . . . [X.A.S.’s] ultimate sense of home and security is with his
             father. The fact that [Father] has been his primary caregiver
             is significant. To be clear, to have one parent three thousand
             miles away from a child is always less than ideal. However,
             considering [X.A.S.’s] relationship with his father, and the
             fact that [Father] has concrete plans involving employment,
             housing, and education, it is recommended that [Father] retain
             custody and be allowed to relocate to California.

      Here, Mother maintains that

      [a]lthough moving to another state and away from Father will undoubtedly
      cause an upheaval in [H.W.]’s life, it will cause a far greater upheaval to
      tear him away from Mother who has been his primary caregiver and sole
      legal custodian, has provided him with a stable and healthy life, and has
      been involved with his early education and development.

Appellant’s Br. at 11. But Mother ignores the differences between this case and X.A.S.,

namely, a significant age difference (H.W. was four years old at the time of the hearing;

X.A.S. was nine years old), and an assessment and report by the Domestic Relations

Counseling Bureau (“DRCB”) concluding that X.A.S. should relocate with Father. No

such assessment was conducted in this case.

      Finally, Mother states that

      [w]hen considering the “other factors” as contemplated by Ind. Code § 31-
      17-2.2-1(b)(6), this Court should look to the considerations in Ind. Code §
      31-17-2-8. Other than preschool, [H.W.] will not be required to change
      schools if relocated to California. If there is an established community for
      [H.W.], it is Goshen, Indiana, which shall necessarily change, as Mother is
      relocating.
                                           11
Appellant’s Br. at 11. In essence, Mother asserts that, all other things being equal, her

role as primary caregiver during H.W.’s life takes precedence over the other factors the

dissolution court was to consider.

       As the dissolution court observed at the conclusion of the hearing, the undisputed

evidence shows that Father and Mother are “both really good parents” and have

cooperated in parenting H.W. throughout his life. Tr. at 188. The dissolution court stated

that it “prefer[red] not to make a decision at all,” but that its “job [wa]s to make a

decision and follow the law and also keep in mind what’s best for [H.W.]” Id. at 189.

Finally, the dissolution court stated that its decision should not be viewed as a

“punish[ment]” for either parent. Id.

       This is obviously a close case, and the dissolution court was forced to make a very

difficult decision. In the end, the dissolution court found that it is in H.W.’s best interests

to stay in Indiana with his Father and future stepsiblings, with both sets of grandparents

and cousins living nearby. And, as our supreme court has observed,

       appellate courts give considerable deference to the findings of the trial court
       in family law matters. . . . Whether the standard of review is phrased as
       “abuse of discretion” or “clear error,”[] this deference is a reflection, first
       and foremost, that the trial judge is in the best position to judge the facts, to
       get a feel for the family dynamics, to get a sense of the parents and their
       relationship with their children—the kind of qualities that appellate courts
       would be in a difficult position to assess. Hon. Denise R. Johnson, Address
       at the 2004 Appellate Judges Summit (Nov. 13, 2004). Secondly, appeals
       that change the results below are especially disruptive in the family law
       setting. Id. And third, the particularly high degree of discretion afforded
       trial courts in the family law setting is likely also attributable in part to the
       “fluid” standards for deciding issues in family law cases that prevailed for
       many years. Id. (citing Maurice Rosenberg, Appellate Review of Trial
       Court Discretion, 79 F.R.D. 173, 175 (1978)).



                                              12
MacLafferty v. MacLafferty, 829 N.E.2d 938, 940-41 (Ind. 2005). Here, the evidence

supports the dissolution court’s findings, and the findings support the conclusions. Thus,

the findings and conclusions are not clearly erroneous and the dissolution court did not

abuse its discretion when it denied Mother’s motion to relocate and granted Father’s

petition to modify custody.

      Affirmed.

BAILEY, J., and PYLE, J., concur.




                                           13